MONTGOMERY, J.,
dissenting: This action was commenced in a court of a Justice of the Peace, in tort for damages to personal property. The Constitution of 1868, Article IV, Section 33, conferred upon Justices of the Peace exclusive original jurisdiction of all civil actions founded on contract wherein the sum demanded should not exceed two hundred dollars and the title to real estate should not be in controversy. The Constitution of 1875, Art. IV, Sec. 27, also prohibits Justices of the Peace from taking jurisdiction in matters wherein the title to real estate is in controversy, and gives them jurisdiction (exclusive or concurrent with other courts, as the General Assembly might provide) of civil actions founded on contract wherein the sum demanded does not exceed $200. In the same section and article of the Constitution of 1875, the General Assembly is given the power to increase the jurisdiction of Justices of the Peace in these words: “And the General Assembly may give to Justices of the Peace jurisdiction of other civil actions *487wherein the value of the property in controversy does not exceed fifty dollars”. In the Acts of 1876-7, Chapter 251, Section 1, the G-eneral Assembly exercised the power conferred by the Constitution, and enacted in the precise words of the Constitution that “Justices of the Peace shall have concurrent jurisdiction of civil actions not founded on contract wherein the value of the property in controversy does not exceed fifty dollars.”
Section 2 of the same Act is in the following words, “All actions in a court of a Justice of the Peace for the recovery of damages to real estate or for the conversion of personal property, or any injury thereto, shall be commenced and prosecuted to j udgment under the same rules of procedure as provided in civil actions in a Justice’s court. ” The section (2) last quoted of the Act is not authorized by the Constitution, and the General Assembly in its attempt to enact such a provision of law exceeded its powers The Constitution plainly limits the extension of jurisdiction of Justices of the Peace to civil actions not founded on contract wherein the value of the property in controversy does not exceed fifty dollars. The language '■property in controversy” can have no other meaning than that the property itself — the title and the right of possession of the pioperty — must be the subject of the action. The Constitution nowhere uses the word damages synonymously with property in controversy or in the least way connected with the prospective extended jurisdiction of the Justices of the Peace; and it only could have been intended in that instrument, on that subject, that persons who had a right to, or who had been unlawfully deprived of, the possession of personal property, of the value of fifty dollars or less, might have a speedy remedy in law for recovering its possession. And it must be particularly observed that *488the limitations placed upon the jurisdiction of Justices of the Peace, in Section 27 of Article IV of the Constitution, are not and cannot be affected by the provisions of Section 12 Article IV of the Constitution. The last mentioned section on its face, refers to such courts inferior to the Supreme Court to be thereafter established, and it especially and pointedly declares that, in any distribution of the judicial powers, the same shall be done without conflict with other provisions of the Constitution. As we have said, Article IV, Section 27 of the Constitution contained a limitation upon the power of the General Assembly to extend the jurisdiction of the Justices of the Peace; that limitation being that such jurisdiction should be extended only to other civil actions wherein the value of the property in controversy should not exceed fifty dollars. And it would seem that there was good reason for the extension of the jurisdiction of the Justices of the Peace as permitted by the Constitution and as was enacted in Section 1 of the Act referred to. The unlawful taking by one of another’s ox or cow, or other article of personal property constituting a necessary of life, would be a most serious matter to many of our people, and its prompt return by the Justices trial and judgment with its small costs and small loss of time would be most desirable and necessary to the comfort and well-being of the person unjustly deprived of such property. The Justice, too, would have less difficulty in determining who was entitled to the possession of personal property than he would have in passing upon the oftentimes complicated law points arising upon the measure of damages and upon the rules of evidence governing suits for damages. Also, in actions for damages to either personal or real estate, the injury having already been done, the complainant could *489wait until the Superior Court could take jurisdiction and more thoroughly hear and determine the matter. We are aware that there have been numerous dicta on this subject in our decisions, but in not a single one of the cases, so far as we have been able to see, was the question whether an action in tort for damages growing out of injury to either personal or real property the precise point for decision. I am of the opinion that the action should have been dismissed for want of jurisdiction and, on that account, the judgment below ought to be reversed.